Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 1 of 11 Pageid#: 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF VIRGINIA
                             DANVILLE DIVISION



IN THE MATTER OF THE APPLICATION OF
THE UNITED STATES OF AMERICA FOR THE
SEARCH OF STORED ELECTRONIC DATA
CONTAINED IN A BLACK APPLE IPHONE                                      4:20MJ24
RECOVERED FROM RAPHAEL LAQUINN
DANIELS




                          AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

    I, Peter Gonzalves, being first duly sworn, hereby depose and state as follows:


                   INTRODUCTION AND AGENT BACKGROUND

 1. I make this affidavit in support of an application for a search warrant for stored electronic
    data contained in a black Apple iPhone Cellular Telephone (the “Device”), taken from
    the person of Raphael DANIELS at the time he was arrested as part of a shooting
    investigation on May 14, 2020. The Device is currently in the custody of the Danville,
    Virginia Police Department and located in the Western District of Virginia.


 2. I am a Special Agent with the Bureau of Alcohol Tobacco Firearms and Explosives
    (“ATF”) and have been so employed since August 2016. I am currently assigned to the
    Bristol, Virginia Field Office. Prior to becoming an ATF Special Agent, I was a Special
    Agent with the US Department of State, Diplomatic Security Service for approximately
    six years. I have taken part in numerous federal, state, and local investigations
    concerning document and identity fraud, financial fraud, cyber crimes, and firearms and
    narcotics violations.
Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 2 of 11 Pageid#: 3




 3. I am an investigative law enforcement officer of the United States within the meaning of
    Section 2510(7) of Title 18 United States Code, and am empowered by law to conduct
    investigations and to make arrests for the offenses enumerated in Section 2516 of Title 18
    United States Code.


 4. During my tenure in law enforcement, I have become familiar with the methods and
    techniques associated with the distribution of narcotics, the laundering of drug proceeds
    and the organization of drug conspiracies. In the course of conducting these
    investigations, your affiant has been involved in the use of the following investigative
    techniques: interviewing confidential sources and cooperating witnesses; conducting
    physical surveillance; controlled buys; consensual monitoring and recording of both
    telephonic and non-telephonic communications; analyzing telephone pen register data;
    requesting, collecting and analyzing billing records; and conducting court-authorized
    electronic surveillance. Further, I have participated in the preparation, presentation and
    execution of numerous search and arrest warrants which have resulted in the recovery of
    weapons, narcotics, money and documentary evidence indicative of firearm and narcotic
    trafficking organizations. Additionally, I have assisted in investigations and arrests
    leading to convictions for violations of federal and state firearms and narcotics laws.


 5. Through instruction and participation in investigations, I have become familiar with the
    manner and methods by which narcotics traffickers conduct their illegal business and the
    language and terms that are used to disguise conversations about their narcotics activities.
    From experience and training, I have learned, among other things, that in conversations
    narcotics traffickers believe susceptible to interception, they virtually never expressly
    refer to the illegal drugs by name; instead to conceal the true nature of their illegal
    activities and to thwart detection by law enforcement, they refer to the drugs and drug
    quantities using seemingly innocent terms.


 6. The facts in this affidavit come from my personal observations, my training and
    experience, and information obtained from other law enforcement officers and witnesses.
Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 3 of 11 Pageid#: 4




    This affidavit is intended to show merely that there is sufficient probable cause for the
    requested warrant and does not set forth all of my knowledge about this matter.


 7. Based on my training and experience and the facts as set forth in this affidavit, there is
    probable cause to believe that Raphael DANIELS has committed violations of Title 21
    U.S.C. § 841(a) and 21 U.S.C. § 846. There is also probable cause to search the
    information described in Attachment A for evidence, contraband or fruits of these crimes,
    as described in Attachment B.



                                   PROBABLE CAUSE


 8. During the period between October, 2019 and March 10, 2020, law enforcement
    conducted surveillance of 130 Colonial Court apartments 42 and 45 in Danville, Virginia.
    Investigators conducting surveillance routinely observed Kunta Daniels and Raphael
    DANIELS, who are cousins, together in apartment 45. Law enforcement did not observe
    activity consistent with a full time resident of apartment 45, but the persons most often
    observed at that apartment were Kunta Daniels and Raphael DANIELS. Additionally,
    surveillance showed Raphael DANIELS using a key to enter apartment 45 alone in
    November, 2019.


 9. Apartment 45 is rented to D.R., an individual from New York. According to an interview
    of a former Colonial Court employee, D.R. does not appear to live in apartment 45 and
    Kunta Daniels pays the rent for apartment 45. Kunta Daniels was also found to have a
    key to apartment 45.


 10. On March 10, 2020, investigators with the Danville, Virginia Police Department (“DPD”)
    executed state search warrants on 130 Colonial Court apartments 42 and 45. In
    apartment 45, DPD investigators located distributable amounts of several controlled
    substances, including heroin, powder cocaine and cocaine base, several firearms and
    other evidence of narcotics distribution. Investigators observed Raphael DANIELS with
Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 4 of 11 Pageid#: 5




    Kunta Daniels at apartment 45 earlier on the day of the search warrant, but neither
    individual was present in apartment 45 at the time investigators executed the search
    warrants. Later that day, Kunta Daniels was arrested based on the items seized pursuant
    to the search warrants.


 11. Following the DPD search of 130 Colonial Court apartment 45, the complex owner
    entered apartment 45 and reported to law enforcement that she found an invoice from A1
    Economy Glass directed to “Raphiel [sic] Daniels”, 303 Freeze Rd., Danville, Virginia in
    a kitchen drawer.


 12. During January-March 2020, investigators identified DANIELS’ telephone number as
    a number registered to AT&T. During that time frame, DANIELS was in regular
    contact with Kunta Daniels, as well as with Joe Daniels, who is also related to
    DANIELS. Law enforcement has conducted multiple controlled purchases of cocaine
    and methamphetamine from Joe Daniels.



 13. Within the few days after March 10, 2020, phone records for Joe Daniels showed that
    contact between Joe Daniels and DANIELS’ old AT&T number ceased.
    Simultaneously, phone records indicated a Verizon number began contacting Joe
    Daniels and other known associates/relatives of DANIELS. Phone records related to
    this Verizon number showed similar volume and frequency of calls to Joe Daniels
    and other associates/relatives of DANIELS. Based on these call patterns, the timing
    of the change in number, and training and experience in drug investigations,
    investigators deduced that Kunta Daniels’ arrest prompted DANIELS to switch his
    number to this Verizon number. Based on my training and experience, I know
    individuals involved in trafficking of controlled substances commonly change their
    phone numbers and mobile devices to avoid detection and surveillance by law
    enforcement.


 14. During the first week of April, 2020, investigators conducted surveillance on 115
    West Court in Danville, Virginia. Investigators observed an individual they
    Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 5 of 11 Pageid#: 6




        recognized as Raphael DANIELS entering and exiting the residence both alone and
        with other individuals. Based on DANIELS’ movements, investigators concluded it
        is likely DANIELS is residing at this location. While conducting surveillance on this
        location, law enforcement has witnessed R.S., the individual listed on the utilities
        account for the house, and several children routinely in and out of the residence alone
        and with DANIELS.


     15. On April 8, 2020, investigators conducting surveillance on 115 West Court observed
        a black Honda sedan arrive at the residence. Investigators observed the driver
        retrieve what appeared to be a plastic bag containing white powder from the trunk and
        place it in a backpack. The driver then carried the backpack inside the residence.
        Upon exiting the residence a short time later, the driver was still carrying the
        backpack. At that time, the backpack appeared to be unzipped and open. Just a few
        minutes later, Raphael DANIELS also exited the residence. In December of 2019, an
        unknown individual driving a very similar vehicle with the same license plate
        delivered approximately one ounce of methamphetamine to Joe Daniels during a
        controlled purchase in which a Confidential Informant (“CI”)1 purchased
        methamphetamine from Joe Daniels at 106 Druid Ct in Danville, VA.



     16. In a series of interviews between November and December of 2019, the CI who
        conducted the above purchase from Joe Daniels stated to investigators that they
        believed Raphael DANIELS is a courier for the drug trafficking conspiracy for which
        Joe Daniels distributes. They further stated they heard DANIELS was bringing drugs
        into Danville from the Washington, DC area. The CI also stated they believed
        trafficking in drugs is a “family business,” and the Daniels family also has ties to the
        New York area.


1
 This CI reliably conducted multiple controlled purchases. The CI is currently incarcerated for a
probation violation. A different cooperating defendant told law enforcement that the CI had a
previous sexual relationship with Joe Daniels and shares a child with him. The CI also has
previous convictions for drug distribution, firearms offenses, theft, providing false ID to law
enforcement, and contempt of court.
Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 6 of 11 Pageid#: 7




 17. While conducting surveillance on 130 Colonial Court, investigators witnessed Raphael
    DANIELS driving several different vehicles registered to Enterprise Rent-a-Car.
    Enterprise records showed that all the vehicles driven by DANIELS were either rented by
    DANIELS or Shaniqua Martin. Publicly available Facebook information appears to
    indicate DANIELS and Martin had been in a relationship until recently. Enterprise
    records also indicated Martin exchanged rental vehicles on a monthly basis. Each of the
    rental vehicles had logged between approximately 2,000 – 8,000 miles during an
    approximately month long rental period.



 18. On May 14, 2020, DPD officers and investigators responded to the 700 block of Wyllie
    Avenue in Danville for a report of shots fired. During the course of the investigation,
    officers developed Raphael DANIELS as the primary suspect in the shooting. Later that
    day, DPD investigators took DANIELS into custody in connection with the shooting
    investigation. Investigators recovered the Device from DANIELS’ person at the time of
    the arrest and seized it in furtherance of the shooting investigation.

                               WIRELESS TELEPHONES

 19. Based on my training and experience, I use the following technical terms to convey the
    following meanings:


        a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
            telephone) is a handheld wireless device used for voice and data communication
            through radio signals. These telephones send signals through networks of
            transmitter/receivers, enabling communication with other wireless telephones or
            traditional “land line” telephones. A wireless telephone usually contains a “call
            log,” which records the telephone number, date, and time of calls made to and
            from the phone. In addition to enabling voice communications, wireless
            telephones offer a broad range of capabilities. These capabilities include: storing
            names and phone numbers in electronic “address books;” sending, receiving, and
Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 7 of 11 Pageid#: 8




            storing text messages and e-mail; taking, sending, receiving, and storing still
            photographs and moving video; storing and playing back audio files; storing
            dates, appointments, and other information on personal calendars; and accessing
            and downloading information from the Internet. Wireless telephones may also
            include global positioning system (“GPS”) technology for determining the
            location of the device. The current generation of “smartphones” also provides the
            capability to employ Third Party Applications (apps) to provide additional
            messaging, voice communication, and media capabilities. The aforementioned
            data can also be located on a device contained within these apps.


 21. Based on my training and experience, I know individuals engaged in distribution of
    illegal drugs and firearms need to communicate with suppliers and customers in order to
    further and facilitate the buying and selling of these goods. As in any other modern day
    business, there are several methods used to conduct these communications. Drug
    traffickers often use telephone calls, text messages, social media platforms and other third
    party messaging applications to conduct drug related communications. All these methods
    can be used on a single or multiple mobile devices such as cellular telephones, tablets,
    etc.


 22. As further described in Attachment B, this application seeks permission to locate not only
    electronically stored information that might serve as direct evidence of the crimes
    described on the warrant, but also forensic evidence that establishes how the Device was
    used, the purpose of its use, who used it, and when. There is probable cause to believe
    that this forensic electronic evidence might be on cellular telephones seized because data
    on the Device can provide evidence of a file that was once on the storage medium but has
    since been deleted or edited, or of a deleted portion of a file (such as a paragraph that has
    been deleted from a word processing file). Forensic evidence on a Device can also
    indicate who has used or controlled the device. This “user attribution” evidence is
    analogous to the search for “indicia of occupancy” while executing a search warrant at a
    residence. A person with appropriate familiarity with how an electronic device works
    may, after examining this forensic evidence in its proper context, be able to draw
Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 8 of 11 Pageid#: 9




       conclusions about how electronic devices were used, the purpose of their use, who used
       them, and when. The process of identifying the exact electronically stored information on
       a storage medium that are necessary to draw an accurate conclusion is a dynamic process.


 23. Electronic evidence is not always data that can be merely reviewed by a review team and
       passed along to investigators. Whether data stored on a computer or wireless telephone is
       evidence may depend on other information stored on the device and the application of
       knowledge about how a device behaves. Therefore, contextual information necessary to
       understand other evidence also falls within the scope of the warrant. Further, in finding
       evidence of how a device was used, the purpose of its use, who used it, and when,
       sometimes it is necessary to establish that a particular thing is not present on a storage
       medium.


          INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


 24. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am applying
       for would permit the examination of the Device consistent with the warrant. The
       examination may require authorities to employ techniques, including but not limited to
       computer-assisted scans of the entire medium, that might expose many parts of the
       Device to human inspection in order to determine whether it is evidence described by the
       warrant.


 25. Because this warrant seeks only permission to examine a Device already in law
       enforcement’s possession, the execution of this warrant does not involve the physical
       intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court
       to authorize execution of the warrant at any time in the day or night.


                                         CONCLUSION


 26.       Based on the forgoing, I request that the Court issue the proposed search warrant.
Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 9 of 11 Pageid#: 10




                                             Respectfully submitted,


                                             s/ Peter Gonzalves____________
                                             Special Agent Peter Gonzalves
                                             Bureau of Alcohol, Tobacco, Firearms, and
                                             Explosives
                                             United States Department of Justice


     Sworn and attested to telephonically.
                                                     May 20,
     Subscribed and sworn to before me on ____________________________, 2020



     Robert S. Ballou
     _____________________________________________
     HONORABLE JUDGE ROBERT S. BALLOU
     UNITED STATES MAGISTRATE JUDGE IN THE
     WESTERN DISTRICT OF VIRGINIA
Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 10 of 11 Pageid#: 11




                                       ATTACHMENT A


        The property to be searched is a black Apple iPhone Cellular Telephone, hereinafter “The
Device.” The Device was seized from the person of Raphael Laquinn DANIELS at the time of
his arrest on May 14, 2020. The Device contains no exterior serial number or individually
identifying information, but has some exterior cracks on the lower corner of the back case. The
Device is currently located at the Danville Police Department in Danville, VA, which is within
the Western Judicial District of Virginia.

       This warrant authorizes the forensic examination of the Device and stored electronic data
contained therein for the purpose of identifying the electronically stored information described in
Attachment B.
Case 4:20-mj-00024-RSB Document 1-1 Filed 05/20/20 Page 11 of 11 Pageid#: 12




                                       ATTACHMENT B


       1.      All records on The Device described in Attachment A that relate to violations of

Title 21 U.S.C. § 841(a) and 21 U.S.C. § 846, and involve Raphael DANIELS, including:


            a. lists of customers or suppliers, their phone numbers or social media identifiers,
               and related identifying information;
            b. types, amounts, and prices of drugs or firearms trafficked as well as dates, places,
               and amounts of specific transactions;
            c. any information related to sources of drugs or firearms (including names,
               addresses, phone numbers, or any other identifying information) and transactions
               with sources;
            d. any information related to narcotics customers (including names, addresses,
               phone numbers and related identifying information) and transactions with
               customers;
            e. communications regarding drug or firearms transactions;
            f. communications regarding a conspiracy to distribute drugs or firearms; and
            g. Text messages, phone calls or third party application data, including photographs
               or videos, relating to the distribution of controlled substances, firearms, violent
               crimes and any conspiracy to distribute controlled substances or firearms;


       2.      Evidence of user attribution showing who used or owned The Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, third party application data and browsing history.
